Citation Nr: 1108281	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease and left ventricular heart failure, to include as secondary to service-connected asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota denied service connection for coronary artery disease and left ventricular heart failure, to include as secondary to the service-connected asbestosis.  


FINDING OF FACT

The Veteran's coronary artery disease and left ventricular heart failure was first diagnosed many years after his active duty and is not causally or etiologically related to such service or to his service-connected asbestosis.  


CONCLUSION OF LAW

Coronary artery disease and left ventricular heart failure was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected asbestosis.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in July 2008 complied with VA's duty to notify the Veteran with regards to the claim of service connection for coronary artery disease and left ventricular heart failure, to include as secondary to the service-connected asbestosis.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the May 2009 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the Veteran, and provides an explanation for the opinion stated.  

The Board acknowledges the Veteran's representative's argument in a January 2011 informal hearing presentation that a remand is necessary to evaluate correctly the Veteran's service-connected asbestosis because the evidence currently of record does not show the relationship between asbestosis and obstructive/restrictive lung dysfunction before a decision regarding service connection on a secondary basis can be made.  The Board finds, however, that there is no suggestion in the medical evidence of record that the Veteran's coronary artery disease is related to obstructive/restrictive lung dysfunction, or that any lung dysfunction is related to his service-connected asbestosis and that, therefore, a decision on the issue on a secondary basis can be reached without a remand to evaluate the Veteran's asbestosis.  [In reaching this decision, the Board also finds that there is no indication in the record that the Veteran's asbestosis has worsened since it was last evaluated in 2008.]  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including cardiovascular disorders, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Further, a disability that is proximately due to, or the result of, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or is the result of, a service-connected condition, the veteran shall be compensated for the degree of disability, and no more, over and above the degree of disability existing prior to the aggravation).

Here, the Veteran's STRs show no treatment for, or diagnosis of, coronary artery disease and left ventricular heart failure.  The Veteran's discharge examination in October 1958 showed a clinically normal heart.  Indeed, the Veteran does not contend that his heart disorder is directly related to his military service.  Rather, he contends that his heart problems are secondary to his service-connected asbestosis.  In support of his contention, the Veteran submitted a statement in August 2008 with a copy of VA's Adjudication Procedure Manual, M21-1 dealing with asbestos-related disease, which indicates that all persons with significant asbestosis develop cor pulmonale and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  The Board observes that VA examinations for the Veteran's asbestosis in June 2005 and June 2008 do not show cor pulmonale.  

According to post-service medical records, a complete cardiac work-up in the spring of 2004 was "okay."  See October 2004 VA outpatient treatment record.  A May 2008 treatment record shows that the Veteran had multiple cardiac risk factors that included a positive family history, hypertension, hyperlipidemia, borderline diabetes/metabolic syndrome, being a male over the age of 45, sedentary lifestyle, and obesity.  The Veteran underwent a stent placement in the mid-left anterior descending (LAD) coronary artery and balloon angioplasty of the diagonal coronary artery in June 2008.

The Veteran was afforded a VA examination in May 2009.  The examiner noted no evidence of pulmonary hypertension, right heart failure, or cor pulmonale.  The examiner's report includes a review of the Veteran's asbestosis related post-service medical records.  The Veteran was diagnosed with coronary artery disease, status post coronary artery stent to the mid-LAD and balloon angioplasty to the diagonal.  The examiner opined that there was no evidence that asbestosis could lead to CAD or left-sided heart failure.  According to the examiner, asbestosis, when associated with interstitial lung fibrosis, might lead to pulmonary hypertension and cor pulmonale, but not to left ventricular failure or CAD.  The Veteran at that point did not have evidence of interstitial lung fibrosis, nor did he have evidence of cor pulmonale, pulmonary hypertension, or any right-sided heart failure.  Therefore, the examiner concluded that it was less likely that the Veteran's current coronary artery disease and left ventricular heart failure was related to his service-connected asbestosis.  

Here, based on a review of the evidence, the Board finds that service connection for coronary artery disease and left ventricular heart failure, to include as secondary to service-connected asbestosis is not warranted.  Although the Veteran does not contend service connection on a direct basis, the RO has addressed the issue on both direct and secondary bases.  Accordingly, the Board will also address the issue on direct and secondary bases.  

As noted above, the Veteran's STRs show no heart problems; there is no indication of any in-service incurrence or aggravation of an injury or disease.  Moreover, no medical professional has provided any opinion relating the Veteran's coronary artery disease and left ventricular heart failure directly to his military service.  Additionally, there is no indication that the Veteran's coronary artery disease and left ventricular heart failure was manifest to a degree of 10 percent or more within year of discharge.  With no competent evidence of a cardiovascular disorder until many years after discharge from service and no competent evidence of a relationship between such a disability and the Veteran's active duty, service connection on a direct basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Turning to the issue of service connection on a secondary basis, the Board notes that the only medical opinion of record-that of the May 2009 VA examiner, shows that the Veteran's coronary artery disease and left ventricular heart failure is not secondary to his service-connected asbestosis.  [As previously noted herein, the May 2009 VA examiner concluded that it was less likely that the Veteran's current coronary artery disease and left ventricular heart failure was related to his service-connected asbestosis.]  The examiner's opinion is uncontradicted and supported by a well-reasoned and thorough rationale.  Moreover, as noted in the May 2008 VA treatment record, the Veteran had multiple cardiac risk factors; asbestosis was not mentioned as a risk factor.  In sum, there is no medical evidence of record that suggests that the Veteran's coronary artery disease and left ventricular heart failure is in any way proximately due to, or the result of, his service-connected asbestosis.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has coronary artery disease and left ventricular heart failure as a result of his service-connected asbestosis.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of coronary artery disease and left ventricular heart failure.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for coronary artery disease and left ventricular heart failure.  Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for coronary artery disease and left ventricular heart failure, on a direct and secondary basis, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for coronary artery disease and left ventricular heart failure, to include as secondary to the service-connected asbestosis, is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


